Decided 26 December, 1899.
On the Merits.
[59 Pac. 454.]
Mr. Chiee Justice Wolverton
delivered the opinion.
Counsel for appellant has endeavored to present the question whether it was error in the trial court to direct the jury to return a sealed verdict, and to permit them to separate before returning the same, without the consent or agreement of counsel. As it respects the issue thus stated, the bill of exceptions shows the following: “That thereafter [the jury having been instructed] the said court adjourned, with instructions to said jury to return a sealed verdict; that counsel for defendant was not informed of said instructions, and did not agree thereto ; that thereafter, and after the court had adjourned, and upon its convening upon the following day, the jury in the above-entitled action returned a sealed verdict in favor of the plaintiff, and against the defendant, for the sum of $100, neither of the parties nor their counsel being present; that thereafter the jury was discharged by the court, and on the same day defendant’s counsel learned of said instruction and of said verdict, and excepted thereto not sooner than five days, and within the time 'allowed by the court to file a motion for a new trial. ’ ’ 'It is suggested aliunde that the jury separated after agreeing upon and sealing their verdict. “A sealed verdict,” says Fitnam, “is generally of no force or validity until it has been affirmed by the jury in open court. The consent of counsel and direction of the court that the jury *311may seal their verdict goes no further than to permit the jury to separate for the night after arriving at a verdict Fitnam, Trial Proc. § 638. It is apparent from this exposition of law that the only error of which the appellant could complain is that of allowing the jury to separate before returning with their verdict into court. But the bill of exceptions does not show the fact of separation. The rule of law is so well established as to have become axiomatic that he who alleges error must make it appear affirmatively from the record ; it will not be presumed : Dawson v. Pogue, 18 Or. 94, 114 (22 Pac. 637). So that the question sought to be presented is not here, and we are not warranted in going outside of the record to decide it: Maling v. Crummey, 5 Wash. 222. (31 Pac. 600). In this view of the controversy, the judgment of the court below will be affirmed, and it is so ordered.
Affirmed.